DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the floating strike assembly is pivotably adjustable to a deflection of the stowage bin assembly. The limitation is indefinite since the since the deflection is with respect to the door, not the whole stowage bin assembly. The frame is a static member. Correction is required. 

Claim 11 requires that the floating strike assembly comprises outer and inner strike members and a strike member.
At the instant, it is unclear what is this strike member claimed. The only members defined in the specification that might resemble the claimed element is a strike element 21 that encloses a strike pin 22. Correction is required or explanation in the specification.

Claim 11 (and affects claim 16 as well) further requires that the strike member defines a first pivot axis about which the inner strike member is pivoting. As clearly shown in the drawings, the inner strike member 19 is pivotably about an axis formed by coupling pin 23. So, what is claimed here?
A very broad interpretation will be given. Correction is required. 

Claim 6 requires that the inner strike member is pivotable about the strike member. At the instant, the limitation is indefinite since the inner strike member pivots about coupling pin 23. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,844,520 to Muller.

    PNG
    media_image1.png
    638
    1425
    media_image1.png
    Greyscale

Muller discloses an aircraft that comprises a stowage bin assembly that includes a door (19) and a frame structure (18). The stowage bin assembly further comprises a latch apparatus that comprises a latch component assembly (10) having a latch member (50) having a hook shaped structure; and a floating strike assembly (11) having an outer strike member (12), an inner strike member (33) and a strike member (13). The inner strike member pivot about a coupling pin (15). The inner strike member is pivotably moveable relative to the outer strike member to adjust to the deflection of the assembly. 
The floating strike assembly also includes a biasing device (14) that is sized and shaped to urge the inner strike member to return to an initial position when the inner strike member pivotably moves relative to the outer strike member. 
The outer strike member includes a recess (lower recess) provided between a pair of outer strike flanges (at each side, where the mounting holes 45 are located). The inner strike member (33) includes a pair of spaced apart strike flanges received in the recess (at least when the inner strike member is moved toward the recess). 
The strike flanges include apertures which are sized and shaped to receive the strike member (13). 
The latch apparatus further comprises one or more nuts (at 45), the one or more nuts sized and shaped to couple the floating strike assembly to the frame structure such that downward movement of frame structure moves the floating strike assembly downwardly therewith.
The outer strike member (12) further includes a coupling member (58) and a second recess (between 58).

Claim(s) 11, 12 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,342,103 to Tame et al (Tame).

    PNG
    media_image2.png
    891
    1719
    media_image2.png
    Greyscale

Tame discloses a latch apparatus that comprises a latch component assembly (10) having a latch member (34) having a hook shaped structure; and a floating strike assembly (214) having an outer strike member (218), an inner strike member (216) and a strike member (226). The inner strike member pivot about a coupling pin (234). The inner strike member is pivotably moveable relative to the outer strike member to adjust to the deflection of the assembly. 
The floating strike assembly also includes a biasing device (252, 254) that is sized and shaped to urge the inner strike member to return to an initial position when the inner strike member pivotably moves relative to the outer strike member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,844,520 to Muller in view of US Pat No 7,874,587 to Miki et al (Miki) and US Pat No 4,637,642 to Stoecker.
Muller fails to disclose that the frame structure comprises a bull-nosed structure defined by a plurality of longitudinal flanges coupled to a horizontal flange. Muller shows that the frame structure appears to be solid material.

    PNG
    media_image3.png
    677
    655
    media_image3.png
    Greyscale

Stoecker teaches that it is well known in the art to provide a frame structure that defines a bill -nosed structure and that is hollow. 

    PNG
    media_image4.png
    715
    713
    media_image4.png
    Greyscale

Miki teaches that it is well known in the art to provide a hollow structure that is provided with a plurality of longitudinal flanges (68, 70) extending from a longitudinal flange (64 or 72) to provide stability to the structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the frame structure defined by Muller as one defining a bull-nosed structure, as taught by Stroeker, in order to manufacture the frame structure with less material.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of longitudinal flanges, as taught by Mike, in order to provide stability to the structure.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,844,520 to Muller in view of US Pat No 5,342,103 to Tame et al (Tame).
Muller fails to disclose that the inner strike member includes a pair of spaced apart pin flanges that are sized and shaped to be received in the second recess. Muller discloses that the inner strike member comprises one flange (36), that will couple the inner strike member to the coupling member by the coupling pin.
Tame teaches that it is well known in the art to provide an inner strike member (216) with either one flange (fig 5) or a pair of spaced apart pin flanges (228) to allow the inner strike member to pivot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner strike member described by Muller with a pair of pin flanges, as taught by Tame, in order to allow the user to select another way to pivot the inner strike member.

Claim(s) 1-3, 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,342,103 to Tame et al (Tame) in view of US Pat No 4,844,520 to Muller.
Tame fails to disclose that the apparatus is for an aircraft stowage bin assembly. Tame discloses that the assembly is used to secure two members located on a vehicle.
Muller teaches that it is well known in the art to provide a latch assembly with a floating striker assembly on a stowage bin assembly of an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus described by Tame in a stowage bin assembly of an aircraft, as taught by Muller, since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 7, 2022